Citation Nr: 0422252	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-29 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, status post total knee arthroplasty, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence need to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  The veteran's residuals of a right knee injury, status 
post total knee arthroplasty, are manifested by severe 
painful motion and weakness.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 60 percent, 
and no more, for a right knee disability, status post 
arthroplasty, have been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.68, Diagnostic Code 
5055 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet. App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide and 
that, furthermore, in what can be considered a fourth element 
of the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).  In 
Pelegrini II, the Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
See slip op. at 3, 7-10.

In this case, the veteran applied for an increased rating for 
his right knee disability in July 2000, before the enactment 
of the VCAA.  

In a July 2000 letter the RO advised the veteran that VA 
would obtain medical records from VA medical centers and 
schedule him for an examination if indicated.  The RO also 
advised the veteran to complete a release form so that VA 
could obtain private records relevant to treatment and 
evaluation of his right knee disability.  The RO then advised 
the veteran as to how he could contact VA with questions 
concerning his claim.  In October 2000 the RO advised the 
veteran that he was being scheduled for an examination to 
determine the severity of his knee disability.  The RO also 
sent the veteran letters requesting a signed release for VA 
to obtain private records pertinent to treatment and 
evaluation of his right knee disability in October and 
November 2000.  In the November letter, the RO advised the 
veteran that, although VA would attempt to assist him, it was 
his responsibility to furnish evidence in support of his 
claim.  Furthermore, in an October 2003 letter the RO advised 
the veteran to complete release forms pertinent to any 
private treatment of his knee disability, and, to identify 
any treatment or evaluation of any VA or military facility 
for his right knee disability.  The RO then also asked the 
veteran to tell VA about any other available records that 
would support his claim.  The RO included a recitation of 
what evidence had been considered, advised the veteran that 
VA would request records from any federal agency on his 
behalf, but, that he would need to identify available 
evidence from non-federal sources and provide the appropriate 
information and release for VA to assist in obtaining them.  
The RO informed the veteran it was his responsibility to 
ensure VA received records not in federal custody.  The RO 
also generally advised the veteran of the need for evidence 
that his knee disability had worsened.  

Additionally, in the January and December 2001 rating 
decisions, the July 2003 statement of the case, and the March 
2004 supplemental statement of the case the RO notified the 
veteran of the evidence considered and the reasons and bases 
for the determination made in his claim.  In the statement of 
the case the RO included a recitation of governing laws and 
regulations, to include the diagnostic criteria pertinent to 
the evaluation of knee disabilities and the provisions of 
38 C.F.R. § 3.159, with reference to the United States Code 
provisions of the VCAA.  

Therefore, throughout his appeal the veteran has been 
provided with the appropriate notice under the VCAA and any 
deficiencies in timing or in not providing all notice in one 
document resulted in no prejudice to the veteran as he had 
the opportunity to present the evidence and information 
necessary to support his claim prior to the appeal coming 
before the Board.

The Board also finds that VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
claims file contains the veteran's service records as well as 
private treatment records identified by the veteran as 
pertinent to the appeal.  Additionally, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A.§ 5103A (d).  The veteran was afforded VA 
examinations in November 2000, October 2001, and December 
2003 specific to the current nature and severity of his right 
knee manifestations.  Neither the veteran nor his 
representative has identified any reason for the Board to 
question the accuracy of the examination results shown in the 
recent VA examination report.  Furthermore, the veteran has 
not identified any additionally available evidence for 
consideration in his appeal.  

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review. 

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).

Following the prosthetic replacement of a knee joint, a 100 
percent rating will be assigned for one year.  Thereafter, a 
60 percent rating is warranted if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, rate by analogy to 
Diagnostic Codes 5256, 5261, or 5262, with a minimum rating 
of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  38 C.F.R. §§ 4.68 (2003).  The combined 
evaluations for disabilities affecting the lower extremity at 
and below the knee shall not exceed 60 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5164 (2003).

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability, beyond those set 
out in brief herein below, particularly where, as in this 
case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability being of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In a rating decision dated in February 1971, the RO granted 
service connection and assigned an initial 10 percent 
evaluation for residuals of a right knee injury, effective 
August 6, 1970.  In March 1994, the veteran requested that 
his right knee disability be re-evaluated after he had 
received arthroscopic surgery.  In a May 1994 rating decision 
the RO assigned a temporary total rating under 38 C.F.R. 
§ 4.30 from November 17, 1993 to December 31, 1993; 
thereafter a 20 percent schedular rating was assigned 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5261-5257, 
effective January 1, 1994.  The RO scheduled a routine review 
VA examination in September 1995 and an October 1995 rating 
decision continued the veteran's rating as 20 percent 
disabling.  

In July 2000 the veteran applied for a rating increase 
following total right knee replacement surgery.  In a January 
2001 rating decision, the RO assigned a 100 percent rating 
from November 30, 1999 to December 31, 2000, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  A 30 percent rating 
was assigned effective January 1, 2001, and remains in 
effect.

The claims file contains records pertinent to the veteran's 
November 1999 knee surgery and including subsequent follow-up 
records.  Such records note that, after the surgery, the 
veteran continued to experience painful motion limitation, 
with extension at times limited to 10 degrees.  The veteran 
was able to achieve flexion to 90 degrees, with pain 
throughout.  Records also note the veteran's complaints of 
pain and stiffness in the right knee, and that he had not 
achieved the strength and motion range he desired post-
surgery.  In December 2003, the veteran's private physician 
noted the veteran's intermittent effusion and continued pain, 
and that the veteran "especially lacks flexion"; flexion 
was limited to 90 degrees.  At that time the veteran again 
reported that although he continued to experience pain he 
preferred not to use pain medication.

Evidence relevant to this appeal also includes the reports of 
VA examinations from November 2000, October 2001 and December 
2003.

At the time of VA examination conducted in November 2000, the 
veteran complained of a "pretty severe amount of pain in the 
knee", and reported in particular pain with walking and 
difficulty flexing his knee, climbing stairs or holding his 
knee in one position for a long time.  He also reported 
swelling after extended periods of use.  Examination revealed 
extension to three degrees, without pain.  There was moderate 
effusion and the veteran's flexion was limited to 97 degrees, 
with pain and stiffness at 85 degrees.  

At the time of VA examination conducted in October 2001, the 
veteran complained of daily pain and instability, with his 
knee giving out approximately two times per week.  He 
indicated he could several blocks with pain, and that beyond 
that there was a significant increase in pain.  He also 
reported a "very difficult" time climbing stairs.  The 
examiner noted that the veteran was able to do activities of 
daily living.  The veteran re-emphasized his dislike of using 
pain medication.  Physical examination revealed a mild joint 
effusion and moderate tenderness to palpation over the medial 
aspect of the right knee.  There was no evidence of atrophy 
or joint instability.  The veteran was noted to prefer to 
hold his knee at negative five degrees extension (five 
degrees flexion) due to pain and to have flexion to 90 
degrees, further limited by severe pain at 90 degrees.  

At the time of the VA examination conducted in December 2003, 
the veteran complained of "significant decreased range of 
motion" and daily aching and pain in the knee.  The veteran 
reported that he continued to work as a mechanic, but 
modified his activities due to his knee problems, such as an 
inability to kneel on the right knee.  He denied the use of 
assistive devices and noted again that he disliked taking 
pain medication.  Physical examination revealed -10 degrees 
of full extension and flexion limited to 90 degrees.  
Significant pain was noted with flexion beyond 90 degrees.  

Analysis

The veteran's left knee is currently rated as 30 percent 
disabling pursuant to Diagnostic Code 5055, which requires 
evidence of severe painful motion or weakness for the 
assignment of a 60 percent rating.  As set out above, the 
veteran complained of both weakness and pain.  Moreover, the 
competent medical evidence includes assessments by VA 
physicians that the veteran's pain with flexion is 
significant or severe.  Private records also document the 
veteran's continued pain, weakness and motion limitation 
despite physical therapy.  Such findings support assignment 
of a 60 percent rating under Diagnostic Code 5055.  

The Board notes, however, that a higher schedular rating is 
not warranted.  First, the 100 percent under Diagnostic Code 
5055 is applicable only for one year following the 
implantation of a prosthetic knee.  Moreover, although 
consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4 (2003), the Board finds no basis upon which to assign a 
higher or separate disability evaluation.  The Board notes 
that a 60 percent rating is assigned for amputation at the 
knee and therefore assignment of a higher rating is precluded 
by the amputation rule.  See 38 C.F.R. §§ 4.68, 4.71a, 
Diagnostic Code 5164.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable. 38 C.F.R. 
§ 3.321(b)(1) (2003).  In this case, the veteran has not 
indicated that he missed time from work due to his right knee 
disability.  In fact, the evidence shows that the veteran 
continues to work as a mechanic for a public utility company, 
as he has since his discharge over thirty years ago.  Nor 
does the record reflect any hospitalizations for this 
disability.  The veteran does report daily pain and 
instability that does interfere with work; however, these are 
not exceptional or unusual circumstances contemplated by 
38 C.F.R. § 3.321(b)(1) (2003) for an extra-schedular rating.  
Rather, the medical evidence shows that any objective 
manifestations of the veteran's right knee disability are 
exactly those contemplated by the schedular criteria and 
compensated by the 60 percent rating assigned herein above.  
In sum there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.


ORDER

Entitlement to a 60 percent rating, and no more, for a right 
knee disability, status post-meniscectomy, is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



	                        
____________________________________________
J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



